OPINION — AG — QUESTION(1): "* * * WHETHER A `SUB AGENT' MAY LAWFULLY CHARGE 50 CENTS AS AND FOR AN ACKNOWLEDGMENT OF NOTARY FEE, AND RETAIN SUCH MONIES FOR PERSONAL SERVICES? — WE CALL YOUR ATTENTION TO THE FACT THAT FEES TO BE CHARGED BY NOTARIES PUBLIC ARE SET BY LAW. 28 O.S. 1961 47 [28-47], AND, BY REFERENCE, 28 O.S. 1961 31 [28-31]. THE FEE FOR A NOTARY PUBLIC "CERTIFICATE AND SEAL" IS 25 CENTS (28 O.S. 1961 47 [28-47]), AND FOR "TAKING ACKNOWLEDGMENT OF DEED, MORTGAGE OR OTHER INSTRUMENT, INCLUDING SEAL" IS 35 CENTS (28 O.S. 1961 31 [28-31]). IT WOULD BE UNLAWFUL FOR A NOTARY PUBLIC TO CHARGE 50 CENTS FOR THE ACKNOWLEDGMENT OF AN INSTRUMENT. QUESTION(2): "* * *  WHETHER A `SUB AGENT' MAY LAWFULLY CHARGE A "SERVICE FEE" TO THE CUSTOMER OR PURCHASER IN THE PROCUREMENT OF A CERTIFICATE OF TITLE OR DRIVER'S LICENSE IF SUCH INDIVIDUAL FIRST SIGNS A STATEMENT OR AFFIDAVIT IN THE FOLLOWING FORM * * *" — IT IS NOT UNLAWFUL FOR A MOTOR LICENSE AGENT SUB AGENT (SUBAGENT) TO CHARGE A FEE IN ADDITION TO THOSE PROVIDED BY LAW TO THE PURCHASER OF A MOTOR VEHICLE CERTIFICATE OF TITLE AND/OR DRIVER'S LICENSE PROVIDED THE PRINCIPLES OF AGENCY LAW ARE COMPLIED WITH. CITE: OPINION NO. 64-128, 47 O.S. 1965 Supp., 6-101 [47-6-101], 47 O.S. 1961 23.12 [47-23.12], OPINION NO. 63-197, OPINION NO. 65-345 (HUGH COLLUM)